DETAILED ACTION
The instant application having Application No. 16/627175 has a total of 20 claims pending in the application.  There are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 12/27/2019 and 9/8/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spagnolini et al. (US 2013/0136038) in view of Lee et al. (US 2013/0336302).

“The basic idea of femtocells lies in providing in-house base stations” – See [0004]; “FIG. 2 shows an embodiment of a femtocell telecommunication system portion 2000 including an equipment 1000 comprising a bidirectional conversion apparatus 104” – See [0016]; “if time division duplexing (TDD) operating mode is selected” – See [0050]; See Fig. 2; Base station 1000 operates using a TDD mode), the method comprising:
determining a switching period for controlling a conversion mode of a sampling rate conversion circuit (“If the TDD mode is selected the switch 603 connects line 608 to line 610 and the switching circuit 601 alternatively connects the HUL line 428 and the HDL line 429 to line 608 so as to perform the TDD mode switching. As an example, the switching circuit 601 experiences a switch period of 5 ms between HDL and HUL” – See [0063]; “Mixing circuit 426 is in charge of down-converting the incoming high frequency signal 302 at frequency fH to appropriate frequency fL” – See [0067]; “Mixing circuit 439 is in charge of up-converting the incoming low frequency signal 301 at frequency fL to appropriate frequency fH” – See [0058]; See also Fig. 4; A switching period for controlling switching between downlink (DL) and uplink (UL) is determined.  As shown in Fig. 4, the conversion apparatus 104 performs up-conversion in the DL direction and performs down-conversion in the UL direction.  Thus, when the TDD mode switches from DL to UL and vice versa, the sampling rate changes.  That is, the down-conversion results in a lower sampling rate and the up-conversion yields a higher sampling rate);
generating a switching signal within the switching period and switching the conversion mode from a first mode to a second mode in response to the switching signal (“the switching circuit 601 alternatively connects the HUL line 428 and the HDL line 429 to line 608 so as to perform the TDD mode switching” – See [0063]; “A control signal may be supplied through bus line 606 to control switching circuit 601” – See [0062]; Switching signal received on line 606 causes the switch to alternate between 
based on the second mode, changing a sampling rate of a transmission signal or a reception signal (As shown above, the UL/down-conversion mode (second mode) has a lower sampling rate compared to the DL/up-conversion mode (first mode).  Thus, the sampling rate changes when switching between UL and DL and vice versa).
Spagnolini does not explicitly teach that the switching period is determined based on a timing advance (TA) value with respect to a signal transmitted from a terminal.
However, Lee teaches that a switching period is determined based on a timing advance (TA) value with respect to a signal transmitted from a terminal (“The guard period may be a transmission-reception switching period. The length of the guard period may be equal to or larger than a timing advance used for timing matching between the user equipment and the base station or a propagation delay” – See [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spagnolini such that the switching period is determined based on a timing advance (TA) value with respect to a signal transmitted from a terminal.  Motivation for doing so would be to ensure that subframes between the terminal and the base station are aligned by taking into consideration the propagation delay of signals transmitted from the terminal (See Lee, [0075]-[0077]).

Regarding Claim 4, Spagnolini in view of Lee teaches the method of Claim 1.  Spagnolini further teaches that the sampling rate conversion circuit comprises:
a filter (“An output of circuit 433 is connected to an input of the tunable band-pass filter 405” – See [0074]; “tune the bandwidth of all the band-pass filters 403, 405 and 408, 420 both in the HDL and in the HUL path” – See [0087]; See also Fig. 4; Bidirectional conversion apparatus 104 (sampling rate conversion circuit) includes filters 403, 405, 408 and 420),
a first conversion circuit operating in the first mode (“Mixing circuit 439 is in charge of up-converting the incoming low frequency signal 301 at frequency fL to appropriate frequency fH” – See [0058]; See also Fig. 4; Mixing circuit 439 (first conversion circuit) in the DL path performs up-conversion to increase the sampling rate (i.e., the first mode)), and
a second conversion circuit operating in the second mode (“Mixing circuit 426 is in charge of down-converting the incoming high frequency signal 302 at frequency fH to appropriate frequency fL” – See [0067]; See also Fig. 4; Mixing circuit 426 (second conversion circuit) in the UL path performs down-conversion to reduce the sampling rate (i.e., the second mode)),
wherein the filter receives an output of the first conversion circuit, which is received through a first connection between the first conversion circuit and the filter, or receives an output of the second conversion circuit through a second connection between the second conversion circuit and the filter (“An output of the mixing circuit 439 is fed into an input of a digitally tunable filter 420” – See [0060]; See also Fig. 4; Filter 420 receives an output from mixing circuit 439 (first conversion circuit), through a connection between filter 420 and mixing circuit 439, as shown in Fig. 4),
performs a filter operation on the received output, and outputs a result of the filter operation, wherein the output of the sampling rate conversion circuit is determined based on the result of the filter operation (“Selective bandwidth of this filter is set by control unit 424 through line 435. One output of the digitally tunable filter 420 is connected to the amplifier 421” – See [0060]; Filter 420 performs a filter operation and outputs the filtered signal), and
wherein the first connection is released and the second connection is established based on the switching signal (“the switching circuit 601 alternatively connects the HUL line 428 and the HDL line 429 to line 608 so as to perform the TDD mode switching” – See [0063]; “A control signal may be supplied through bus line 606 to control switching circuit 601” – See [0062]; The first connection 429 for mixing circuit 439 (first conversion circuit) and the second connection 428 for mixing circuit 426 (second conversion circuit) are switched based on the switching signal on line 606).

Claim 6 is rejected based on reasoning similar to Claim 1.
Claim 9 is rejected based on reasoning similar to Claim 4.

Regarding Claim 11, Spagnolini in view of Lee teaches the method of Claim 1.  Spagnolini further teaches that one of the first mode and the second mode is an up-conversion mode for increasing a sampling rate of the transmission signal, and the remaining one of the first mode and the second mode is a down-conversion mode for reducing a sampling rate of the reception signal (“Mixing circuit 426 is in charge of down-converting the incoming high frequency signal 302 at frequency fH to appropriate frequency fL” – See [0067]; “Mixing circuit 439 is in charge of up-converting the incoming low frequency signal 301 at frequency fL to appropriate frequency fH” – See [0058]; Mixing circuit 439 performs up-conversion to increase the sampling rate (first mode).  Mixing circuit 426 performs down-conversion to reduce the sampling rate (second mode)).

Claim 16 is rejected based on reasoning similar to Claim 11.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spagnolini et al. (US 2013/0136038) in view of Lee et al. (US 2013/0336302) and further in view of Ouchi et al. (US 2019/0373560).


Spagnolini and Lee do not explicitly teach that the determining the switching period comprises determining the switching period, based on processing time of the transmission signal and the reception signal and information on a configuration of a frame through which the transmission signal and the reception signal are transmitted and received.
However, Ouchi teaches that a timing advance is based on processing time of the transmission signal and the reception signal and information on a configuration of a frame through which the transmission signal and the reception signal are transmitted and received (“the base station apparatus may configure the processing time for transmission and/or reception for TTI and/or sTTI to be shortened. The terminal apparatus may have a capability to support the shortening of the processing time individually for transmission and reception. The terminal apparatus may indicate whether the terminal apparatus has a capability to support the shortening of the processing time for each of the processing time for transmission and the processing time for reception. Moreover, each of the processing of transmission and the processing of the reception may be referred to as uplink related processing and downlink related processing. Note that time adjustment based on timing advance may be limited by shortening the processing time” – See [0271]; The timing advance is adjusted based on transmission and reception processing time and a TTI length (frame configuration)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spagnolini-Lee to include determining the switching period based on processing time of the transmission signal and the reception signal and information on a configuration of a frame through which the transmission signal and the reception signal are transmitted and received.  Motivation for doing so would be to provide shorter processing times for latency reduction (See Ouchi, [0176]).

Claim 7 is rejected based on reasoning similar to Claim 2.

Allowable Subject Matter
Claims 3, 5, 8, 10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478